August 31, 2006


Malinda York Crouch
Sr. Assistant City Attorney
900 Bagby, 4th Floor
Houston, TX 77002

Mr. Michael D. Hudgins
The Hudgins Law Firm
24 Greenway Plaza, Suite 1707
Houston, TX 77046
Mr. David W. Holman
The Holman Law Firm, P.C.
24 Greenway Plaza, Suite 1707
Houston, TX 77046

The Honorable Craig T. Enoch
Winstead Sechrest & Minick, P.C.
401 Congress Avenue, Suite 2100
Austin, TX 78701

RE:   Case Number:  04-0547
      Court of Appeals Number:  01-02-01057-CV
      Trial Court Number:  2001-60189

Style:      CITY OF HOUSTON
      v.
      UNITED WATER SERVICES, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to the trial court.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Mr. Charles       |
|   |Bacarisse         |